UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 06-4342



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


LANDIS LAMAR JACKSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:05-cr-00143-JAB)


Submitted:   February 21, 2008           Decided:   February 26, 2008


Before MICHAEL and MOTZ, Circuit Judges, and Irene M. KEELEY, Chief
United States District Judge for the Northern District of West
Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


Scott L. Wilkinson, SCOTT L. WILKINSON & ASSOCIATES, PC, Raleigh,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Lisa B. Boggs, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Landis Lamar Jackson pled guilty to being a felon in

possession of a weapon.             The district court increased Jackson’s

offense level by four, under U.S. Sentencing Guidelines Manual

§ 2K2.1(b)(5) (2005), because it found that he possessed the gun in

connection another felony--here, distribution of cocaine.                      On

appeal, Jackson alleges that this enhancement was error.                 For the

reasons that follow, we affirm.

                 We review a district court’s findings at sentencing for

clear error and its legal determinations de novo. United States v.

Daughtrey, 874 F.2d 213, 217-18 (4th Cir. 1989).                Jackson argues

that       the   district   court    clearly   erred    by   finding    that   the

Government proved by a preponderance of the evidence, see United

States v. Garnett, 243 F.3d 824, 828 (4th Cir. 2001) (providing

standard), that his possession of the weapon was related to his

felony possession of crack cocaine.             While the district court’s

finding that the cocaine and small amount of cash found on Jackson

revealed he was distributing the drug may be clearly erroneous, we

find that Jackson’s admitted possession of cocaine, a felony under

North       Carolina   law,*   was    sufficiently     connected   to   his    gun

possession to support the enhancement.               United States v. Regans,

125 F.3d 685, 686-87 (8th Cir. 1997).                We may affirm a sentence

enhancement “on the basis of ‘any conduct [in the record] that


       *
        See N.C.G.S. § 90-95(a)(3).

                                       - 2 -
independently and properly should result in an increase in the

offense level’ by virtue of the enhancement.”               United States v.

Garnett,   243   F.3d   824,   830   (4th    Cir.   2001)   (quoting   United

States v. Ashers, 968 F.2d 411, 414 (4th Cir. 1992)).

           Accordingly, we affirm.          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                    AFFIRMED




                                     - 3 -